             Case 1:20-cv-04677-MKV Document 6 Filed 06/23/20 Page 1 of 2

                                                                                USDC SDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                   DOC #:
                                                                                DATE FILED: 6/23/2020
ANNAMARIE HOLZKNECHT,

                               Plaintiff,                 Case No: 1:20-cv-04123 (MKV)
        v.

PARKCHESTER PRESERVATION
MANAGEMENT, LLC, AND PARKCHESTER
DEPARTMENT OF PUBLIC SAFETY D/B/A
PARKCHESTER DPS LLC,

                               Defendants.


ANNAMARIE HOLZKNECHT,
                                                          Case No. 1:20-cv-04677 (MKV)
                               Plaintiff,
        v.

PARKCHESTER PRESERVATION
MANAGEMENT, LLC, AND PARKCHESTER
DEPARTMENT OF PUBLIC SAFETY D/B/A
PARKCHESTER DPS LLC,

                               Defendants.


                                              ORDER


MARY KAY VYSKOCIL, United States District Judge:

       Case Number 20-cv-4123 (the “earlier filed case”) was filed on May 29, 2020 and

assigned to me. See ECF #1. Less than one month later, Case Number 20-cv-4677 was filed in

this district and originally assigned to Judge Liman (the “newly filed case”). It has been

transferred to me as related to the captioned earlier filed case. On review, it appears that the

newly filed case is identical to earlier filed case. It raises the same claims and, indeed, the

complaints appear identical on their face. The Court also is aware of other instances where
          Case 1:20-cv-04677-MKV Document 6 Filed 06/23/20 Page 2 of 2



Plaintiff’s counsel has taken similar actions in this district, filing duplicative actions on behalf of

the identical plaintiff raising the same claims.

       IT IS HEREBY ORDERED that counsel for the Plaintiff must file on ECF by Friday,

June 26, 2020 a letter explaining why an action identical to an already-pending case was filed

and why he should not be sanctioned for having done so. After receipt of counsel’s letter, the

Court may schedule a conference to discuss this matter


 DATED: June 23, 2020
        New York, New York                            ____________________________________
                                                             MARY KAY VYSKOCIL
                                                            United States District Judge
